Williams, Ch. J.,
dissenting. In relation to the last question, which has been made on the part of the defendant, I have only to remark, that the question as to the construction of the deeds was presented as a question of law by the counsel for the defendant, they supposing at that time, and very correctly, too, that, when the facts are all before the court, the construction of a deed is properly a question to the court and not for the jury. It is surely not to be expected, that the court should avoid all responsibility in trials, and transfer to a jury the decision of every question, which may arise. Such a course might relieve the court of both responsibility and labor and give counsel a greater field to occupy in their argument to the jury; but I cannot think that a court would be justified in so doing. We are all agreed, that the construction given to the deeds was right; and I make these remarks only because it has become somewhat customary to complain of every decision of the court, as intruding on the province of the jury, and to claim that all questions, whether of law or fact, should be decided by the jury.
On the principal question, which has been made in this case, I cannot yield to the views, which are entertained by the majority of the court. The plaintiff was the owner of the land, and had an undisturbed possession for a great number of years. The defendant was without title, or claim to title, a mere intruder, and liable for all the damages, which the plaintiff has^sustained; and, upon amere *301technical point, the plaintiff is permitted in this action only to recover nominal damages for the first entry, and is to take some measures to make a re-entry and then bring another action for the residue of the injury, which he has sustained.. If the law is so, the defendant is surely entitled to the benefit of it, though the reason why it is so may not be so obvious. But without a full conviction that it^is so, I cannot yield my assent to it.
The doctrine of the common law is, that a right of property and a mere right of entry are not sufficient to enable a party to maintain trespass for an injury to real property; but the party must have had actual possession of the land at the time of the trespass : that when a person is disseized, he can only have an action for the disseizin. Whether he can have any action for an injury to the land while he is disseized, and after he has re-entered, may be considered as unsettled. According to Lifford’s Case, 11 Co. 51, he may ; but later authorities controvert this. Mr. Hammond considers it unsettled. Ham. N. P. 193. If he has any remedy, it is only against the disseizor, and not against a stranger, who may have been compelled to satisfy the disseizor. These principles I have always recognized in jury trials ; although I think we have not strictly followed the rule of the common law, but have permitted a recovery by the owner of the soil, without requiring proof of actual possession, when there is no adverse possession. I think, however, that the rule adopted in Connecticut is much the best and safest, which is, to permit the owner of the soil, who has a right to the possession and could bring an action to recover it, to maintain either trespass, or ejectment, at his election, — as it is not always very readily determined, whether a person on land, of which he is not the owner, is in possession, or a mere intruder. On the principles of the common law, however, it appears to me, that the plaintiff was entitled to recover in this action for all the damage he had sustained by the defendant’s entering and cutting the timber, &c.
It is found, that the plaintiff was the owner of the land, and that it was part of his farm. It is also found, that he was in the actual occupation of a part of his farm, claiming the whole, which includes the locus in quo. It is farther found, that the defendant had no title, that he claimed no title, that he did not enter upon the land under any claim of title, and that he had no deed, or survey, on record,-— *302as the survey which purported to be made, if it ever was made,' of which there is no other proof than the paper survey, was not recorded until after the suit was commenced. He had nothing to show the extent of his possession, nor was it marked out by visible fences, lines, or abuttals. As he made no claim of title, — to which we have usually attached some importance, as characterizing acts of trespass or acts of possession, and which, in my view, is the best criterion to distinguish between what shall be deemed a trespass, or a possession, —I cannot regard the plaintiff as disseized by the defendant; and 1 think that the defendant was rightly considered as a trespasser on the close of the plaintiff and liable for all the injury the plaintiff sustained. McGrady v. Miller, 14 Vt. 128.
Indeed, unless we adopt this criterion, it will be difficult to determine when he ceased to be a mere trespasser, and when he became a disseizor. He entered upon the land about four or five years before the action was instituted. How much he may have cut the first year, or how much the second, is not stated; but in all it amounted to about ten acres. Now without anything to designate the extent of his claim, how far he intended to claim, how much he intended to cut, it appears to me, that it would have been attended with some difficulty to say when the plaintiff was dispossessed, or of what he was dispossessed, — particularly as the plaintiff was all the while in the actual occupancy of his whole farm, and the defendant had done nothing to dispossess him, except by continually trespassing for the period of four years.
It is true, that the defendant contended that he was in the exclusive possession; but, for the reasons already given, I apprehend he was not to be so considered, as the plaintiff also claimed to have the possession, and there had been no expulsion of the plaintiff from Jjis farm, and nothing done by the defendant to reduce the interest of the lawful owner to a mere right of entry, — which, I apprehend, is necessary, in order to preclude the owner from recovering in an action of trespass. In New York, in order to make out an adverse possession the defendant must show a substantial inclosure, and an actual occupancy, defined, positive and notorious; it is not enough to make what is called a possession fence. Jackson v. Schoonmaker, 2 Johns. 230. To the same effect are the cases in Massachusetts; Bates v. Norcross, 14 Pick. 224; Coburn v. Hollis, 3 Met. 125. *303In Pennsylvania it is considered, that cutting trees on an uninclosed wood lot would constitute but a series of trespasses and never constitute adverse possession; 9 Watts 172; 10 Ib. 141; though it might be otherwise in that state, if Boundaries were marked out and a survey made. The language of our own courts has been to the same effect, that there must be some claim of right, or title, some marking out of boundaries, or having a survey, or deed, on record, to show the extent of the claim. The language of Skinner, Ch. J., in Doolittle v. Linsley, 2 Aik. 159, .is very explicit. He says, “ If there is nothing more than cutting and taking timber and wood from year to year and time to time, although it should be continued fifteen years, we cannot say, that this would give a title,” &c. Under a claim of title, it appeared from that case, it would be different.
There is another principle in relation to possession, which, it appears to me, clearly entitles the plaintiff to maintain this action. It is not necessary, that he should have an exclusive possession. An entry on land and regaining the possession does not suppose that the owner enters on every part. The wrong doer may still continue on the land, trespassing as before, and is liable to the owner.
Again, when there is an entry without expulsion, the law adjudges him in possession, who has the right. 1 Salk. 246. The case of Butcher v. Butcher, 7 B. & C. 399, [14 E. C. L. 59,] where this subject of possession in order to maintain'an action of trespass was under consideration, is, in my view, a decisive authority in favor of the plaintiff. It was decided, that a party having a legal title to land, and who had not been in continued possession, but merely entered on the land and began to plough the same, might maintain trespass against a person wrongfully in possession at the time of the entry and continuing in such possession afterwards, and for the very acts of cutting grass which he did while he thus continued in possession. The authority of this case and this principle was- recognized in Newton v. Harland, 1 Man. & Gr. 646; [39 E. C. L. 589,] in which it was said, that, if a lessor enters upon land and takes possession, he may treat as trespassers all, who, having unlawfully taken possession, wrongfully continue upon the land.
The inference, which I draw from this authority, is this, — that the owner of the soil, or tenant of land, in possession of any partió*304ular part of a farm, or tract of land, marked and known by visible boundaries, may maintain trespass against an intruder, who, without any color of right, or claim of title, to any piece of land marked by visible boundaries, or inclosed, or surveyed, cuts down the timber, or wood, notwithstanding he may have continued to intrude and commit trespasses for a series of years.
The authority of the case of Butcher v. Butcher is attempted to be obviated, by saying that the entry of the plaintiff, in that case, was equivalent to recovering the possession. But this, in my mind, does not establish any distinction. The plaintiff, in the case under consideration, is certainly in no worse situation, when he has continued on and occupied his farm during the whole time the defendant was trespassing, than if he had been ousted from his entire farm and had re-entered only for the purpose of making a claim. In the latter case it is conceded, that he could have maintained this action. In my view it would have been a very useless ceremony, not required by the law, for him to have walked on to the place where the defendant had been clearing, in order to entitle him to recover for the whole injury he had sustained. I think the judgment should be affirmed.